Exhibit 10. 2

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 11, 2014, is entered into by and among
CARDTRONICS, INC., a Delaware corporation (the “Borrower”), each of the
Guarantors party hereto (the “Guarantors”), each of the Lenders party hereto and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (the
“Agent”).

Preliminary Statement

WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Agent entered into that certain Amended and Restated Credit Agreement
dated as of April 24, 2014 (the “Credit Agreement”), pursuant to which the
Lenders agreed to make available to the Borrower a revolving credit facility;
and

WHEREAS, the Borrower has requested that the Agent and the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Borrower has informed the Agent and the Lenders that the Senior
Note Indenture contains terms and conditions that do not comply with Section
6.10 of the Credit Agreement, without giving effect to this Amendment (such
non-compliance, the “Specified Default”), and has requested that the Lenders
waive such Specified Default; and

WHEREAS, the Agent and the Lenders party hereto are willing to do so subject to
the terms and conditions set forth herein, provided that the Borrower and
Guarantors ratify and confirm all of their respective obligations under the
Credit Agreement and the Loan Documents;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2.Amendment to Section 6.10.  Section 6.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“None of the Obligors nor any Restricted Subsidiary will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Obligor or any Restricted Subsidiary to create, incur or permit
to exist any Lien securing the Obligations under the Loan Documents upon any of
its property or assets, (b) the ability of any Guarantor or any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock, (c) the ability of any Obligor or any Restricted Subsidiary
to make or repay loans or advances to any Obligor or (d) the ability of any
Obligor to guarantee the Obligations;  



 

 

--------------------------------------------------------------------------------

 

provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Law or by this Agreement or by Swap Agreements entered into by
Restricted Subsidiaries that are Foreign Subsidiaries and secured as permitted
by Section 6.02(f), (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary of the Borrower pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, including, without limitation, secured
Indebtedness permitted by Section 6.01(f),  provided that such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof or encumbrances on
the property that is the subject thereof.”

3.Limited Waiver.  The Lenders party hereto hereby waive the Specified Default,
provided, that nothing contained herein shall be deemed a consent to, or waiver
of, any other action or inaction of the Borrower or Guarantor which constitutes
(or would constitute) a violation of any provision of the Credit Agreement or
any other Loan Document, or which results (or would result) in a Default or
Event of Default under the Credit Agreement or any other Loan Document.  Agent
and Lenders shall have no obligation to grant any future waivers, consents or
amendments with respect to the Credit Agreement or any other Loan Document.

4.Conditions Precedent.  The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:

(a)no Default or Event of Default shall exist after giving effect to the waiver
in Section 3 hereof; and

(b)the Agent shall have received counterparts of this Amendment, duly executed
by the Borrower, the Guarantors and the Majority Lenders.

5.Ratification.  Each of the Borrower and Guarantors hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party, and agrees and acknowledges that the Credit Agreement and each of
the Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this Amendment.  Nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative



-2-

--------------------------------------------------------------------------------

 

Agent created by or contained in any of such documents nor are the Borrower nor
Guarantors released from any covenant, warranty or obligation created by or
contained herein or therein.

6.Representations and Warranties.  Each of the Borrower and Guarantors hereby
represents and warrants to the Lenders and the Administrative Agent that
(a) this Amendment has been duly executed and delivered on behalf of each of the
Borrower and Guarantors, (b) this Amendment constitutes a valid and legally
binding agreement enforceable against each of the Borrower and Guarantors in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (c) the
representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof, except for such representations
and warranties as are by their express terms limited to a specific date, in
which case such representations and warranties were true and correct in all
material respects as of such specific date, (d) after giving effect to the
waiver in Section 3 hereof, no Default or Event of Default exists under the
Credit Agreement or under any Loan Document and (e) the execution, delivery and
performance of this Amendment has been duly authorized by each of the Borrower
and Guarantors.

7.Counterparts.  This Amendment may be signed in any number of counterparts,
which may be delivered in original, facsimile or electronic form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.

8.Governing Law.  This Amendment shall be construed in accordance with and
governed by the Law of the State of New York without regard to any choice-of-law
provisions that would require the application of the law of another
jurisdiction.

9.Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

 

 

BORROWER:

 

 

CARDTRONICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

Todd Ruden

 

 

Senior Vice President – Planning & Treasurer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

CARDTRONICS USA, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

Todd Ruden

 

 

Treasurer

 

 

 

 

 

 

 

 

CARDTRONICS HOLDINGS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

Todd Ruden

 

 

Treasurer

 

 

 

 

 

 

 

 

ATM NATIONAL, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Todd Ruden

 

 

Todd Ruden

 

 

Treasurer

 





Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT AND LENDER:

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

/s/ John Kushnerick

Name:

John Kushnerick

Title:

Vice President

 





Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

LENDER:

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

/s/ Anthony A. Eastman

Name:

Anthony A. Eastman

Title:

Vice President

 





Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

LENDER:

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

By:

/s/ Joanna Mitchell

Name:

Joanna Mitchell

Title:

Senior Vice President

 





Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

LENDER:

 

 

 

HSBC BANK USA, N.A., as a Lender

 

 

By:

/s/ Sarah S. Knudsen

Name:

Sarah S. Knudsen

Title:

Vice President

 





Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

LENDER:

 

 

 

SCOTIABANC INC., as a Lender

By:

/s/ J.F. Todd

Name:

J.F. Todd

Title:

Managing Director

 

 

 



Signature Page to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------